IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46059

STATE OF IDAHO,                                )
                                               )   Filed: March 12, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
CHRISTOPHER MARK TAYLOR,                       )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                               and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Christopher Mark Taylor pleaded guilty to one count of aggravated battery upon a peace
officer, Idaho Code §§ 18-903, 18-907 and 18-918, enhanced for being a persistent violator, I.C.
§ 19-2514, and also enhanced for the use of a deadly weapon, I.C. § 19-2520. Taylor also
entered an Alford 1 plea to one count of aggravated battery upon a peace officer, I.C. §§ 18-901,
18-905 and 18-918, enhanced for being a persistent violator, I.C. § 19-2514. The district court
sentenced Taylor to concurrent fixed life terms. Taylor filed an Idaho Criminal Rule 35 motion


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
for reduction of his sentences, which the district court denied and Taylor appealed. This Court
affirmed Taylor’s judgment of conviction and sentences. State v. Taylor, Docket No. 39844 (Ct.
App, Aug 1, 2013) (unpublished).
       Taylor filed an I.C.R. 35 motion for correction of an illegal sentence asserting that his
sentence was illegal. Taylor argues that his counsel did not advise him that he had a right to
refuse to participate in the presentence investigation report, that he believed the court would
consider an MRI and neuropsychological evaluation at sentencing, and that he was sentenced in
violation of his Fifth, Sixth, and Fourteenth Amendment rights.         The district court denied
Taylor’s motion, finding that Taylor’s sentence was not illegal.         On appeal, mindful that
“Taylor’s sentence is not illegal on its face,” Taylor continues to assert that the district court
abused its discretion by denying Taylor’s motion.
       In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Idaho Criminal Rule 35 is a “narrow rule,” and because an illegal
sentence may be corrected at any time, the authority conferred by Rule 35 should be limited to
uphold the finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400
(2007). Idaho Criminal Rule 35 is not a vehicle designed to reexamine the facts underlying the
case to determine whether a sentence is illegal; rather, the rule only applies to a narrow category
of cases in which the sentence imposes a penalty that is simply not authorized by law or where
new evidence tends to show that the original sentence was excessive. Clements, 148 Idaho at 87,
218 P.3d at 1148.
       The record supports the district court’s finding that Taylor’s sentence was not illegal.
Therefore, the district court properly denied Taylor’s motion. Accordingly, we conclude no
abuse of discretion has been shown, and the district court’s order denying Taylor’s I.C.R. 35
motion is affirmed.




                                                 2